STATE OF WISCONSIN — SUPREME COURT

ORDER

The Board of Attorneys Professional Responsibility and Attorney Dennis C. Bailey stipulated, and the referee, the Honorable Timothy L. Vocke, reserve judge, recommended that the license of Dennis C. Bailey to practice law in Wisconsin be suspended on the grounds of medical incapacity, pursuant to SCR 21.07(2), that suspension to be effective forthwith and continue until such time as Dennis S. Bailey petitions for reinstatement and demonstrates by clear and convincing evidence that his medical incapacity has been removed and that he is fit to resume the practice of law. Attorney Bailey was admitted to practice law in Wisconsin in 1966 and practices in Spooner. He is currently ineligible to practice law for failure to pay dues to the State Bar of Wisconsin.
*19The court adopts the referee's findings of fact concerning Attorney Bailey's medical incapacity and accepts the recommended disposition of this proceeding.
It Is Ordered that, effective the date of this order, the license of Dennis C. Bailey to practice law in Wisconsin is suspended on the grounds of medical incapacity, pursuant to SCR 21.07(2).
It Is Further Ordered that Dennis C. Bailey comply with the provisions of SCR 22.26 concerning the duties of a person whose license to practice law in Wisconsin has been suspended.
Marilyn L. Graves
Clerk of Supreme Court